Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant's arguments filed in the amendment filed 3/4/2021 have been fully considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



3.	Claim(s) 1-4, 7, 12-15, 18, 23-26, 29, 34-37 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication US 2014/0126495 A1 to Kubota et al. (hereinafter Kubota) in view of U.S. Pre-Grant Publication US 2014/0286276 A1 to Lunttila et al. (hereinafter Lunttila) 

 As to claims 1, 12, 23 and 34, Kubota discloses a method of wireless communication comprising:
transmitting a common downlink control message that includes an indication of available uplink frequency resources of a shared radio frequency spectrum band (Kubota; Fig.3: 302; 304; [0034] shows and discloses of transmitting a downlink message to a UE that indicates uplink grant for the UE. [0033] discloses of communicating using frequency resources. Fig.3 shows non-scheduled data and scheduled data are shared in uplink transmission); 
receiving an unscheduled uplink control message using the available uplink frequency resources, wherein the unscheduled uplink control message comprises a payload determined based at least in part on uplink control information (UCI) included in the unscheduled uplink control message (Kubota; Fig.3: 308; 310; 312; [0036]; shows and discloses a network node receiving control information from the UE that includes non-scheduled data. The size of the non-scheduled data is “a” and the size of the scheduled data is b-a. Fig.4: 412; [0044] shows and discloses of transmitting uplink control information to the network node. Since the uplink control message includes unscheduled data, therefore the message corresponds to unscheduled uplink control message) 
 Kubota discloses of sending a message to the network node that includes payload of a particular size. Kubota fail to disclose of including a control information that indicates payload size. However, discloses        
wherein the unscheduled uplink control message comprises a payload having a control information payload size (Lunttila; [0018]; [0020])
It is obvious for a person of ordinary skilled in the art to combine the teachings at the time of filing the invention and sending the unscheduled uplink control message in the PUCCH that indicates the 
As to claims 2, 13, 24 and 35, the rejection of claim 1 as listed above is incorporated herein. In addition Kubota- Lunttila discloses wherein the UCI included in the unscheduled uplink control message is determined based at least in part on a number of component carriers for which to acknowledge transmissions, a number of hybrid automatic repeat request (HARQ) processes, a number of bits to convey channel state information (CSI), a system bandwidth, a UCI multiplexing scheme, or a user equipment (UE) coverage range (Kubota; Fig.3 shows UCI multiplexing (i.e 308, 310 and 312 are multiplexed. Here Kubota is applied for the 5th alternative).

As to claims 3, 14, 25 and 36, the rejection of claim 1 as listed above is incorporated herein. In addition Kubota- Lunttila discloses further comprising:
identifying a set of available control information payload sizes (Kubota; Fig.3; [0034] discloses size of non-scheduled grant 302 is 168 bits); and
detecting the control information payload size based at least in part on the set of available control information payload sizes (Kubota; Fig.3; [0036] discloses size of 308 and 312 is determined based on the size of 302 );

As to claims 4, 15, 26 and 37, the rejection of claim 1 as listed above is incorporated herein. In addition Kubota- Lunttila discloses wherein the common downlink control message includes an indication of the Kubota- Lunttila payload size and the Kubota- Lunttila payload size is determined based at least in part on the indication (Kubota; Fig.3; [0034]-[0036]).

As to claims 7, 18, 29 and 40, the rejection of claim 1 as listed above is incorporated herein. In addition Kubota- Lunttila discloses wherein the common downlink control message includes additional information associated with a format of the UCI to be included in the unscheduled uplink control message (Kubota; Fig.3; [0034]-[0036]).

4.	Claim(s) 5, 9-11, 16, 20-22, 27, 31-33, 38 and 42-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication US 2014/0126495 A1 to Kubota et al. (hereinafter Kubota) in view of U.S. Pre-Grant Publication US 2014/0286276 A1 to Lunttila et al. (hereinafter Lunttila) U.S. Pre-Grant Publication US 2008/0316959 A1 to Bachl et al. (hereinafter Bachl)

As to claims 5, 16, 27 and 38, Kubota- Lunttila discloses of using symbols for the uplink control message. Kubota- Lunttila fails to disclose wherein the unscheduled uplink control message is received using four or fewer modulation symbols associated with the available uplink frequency resources. However, Bachi discloses 
 	wherein the unscheduled uplink control message is received using four or fewer modulation symbols associated with the available uplink frequency resources (Bachl; Abstract; [0014] discloses one symbol for uplink control information. Here Bachl is applied for the second alternative).
 It is obvious for a person of ordinary skilled in the art to combine the teachings at the time of filing the invention and receiving the unscheduled uplink control message using four or fewer symbols . One would be motivated to combine the teachings in order to use the limited resources in an effective way and thus provide a QoS. 

As to claims 9, 20, 31 and 42, Kubota- Lunttila discloses of uplink sub-frame. Kubota- Lunttila fails to disclose wherein the available uplink frequency resources are associated with a periodic uplink subframe. However, Bachi discloses 
 	wherein the available uplink frequency resources are associated with a periodic uplink subframe (Bachl; [0008]).
 It is obvious for a person of ordinary skilled in the art to combine the teachings at the time of filing the invention. One would be motivated to combine the teachings in order to receive the updated information periodically. 

As to claims 10, 21, 32 and 43, the rejection of claim 9 as listed above is incorporated herein. In addition Kubota- Lunttila-Bachl discloses wherein the periodic uplink subframe is designated for random access transmissions (Bachl; [0008]).

As to claims 11, 22, 33 and 44, Kubota- Lunttila discloses of sending information. Kubota- Lunttila fails to disclose of sending trigger. However, Bachi discloses further comprising 
transmitting a trigger for transmitting the unscheduled uplink control message using the available uplink frequency resources (Bachl; [0008]).
It is obvious for a person of ordinary skilled in the art to combine the teachings at the time of filing the invention. One would be motivated to combine the teachings in order to make a decision based on trigger. 

5.	Claim(s) 6, 8, 17, 19, 28, 30, 39 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication US 2014/0126495 A1 to Kubota et al. (hereinafter Kubota) in view of U.S. Pre-Grant Publication US 2014/0286276 A1 to Lunttila et al. (hereinafter Lunttila) in view of U.S. Pre-Grant Publication US 2017/0117991 A1 to Liu et al. (hereinafter Liu) 

As to claims 6, 17, 28 and 39, Kubota- Lunttila discloses sub-frame but fails to disclose sub-frame type. However Liu discloses  
wherein the indication of available uplink frequency resources is an indication of a subframe type (Liu; Fig.2b; [0054] shows and discloses subframe type).
It is obvious for a person of ordinary skilled in the art to combine the teachings at the time of filing the invention. One would be motivated to combine the teachings in order to make a decision based on sub-frame type.

As to claims 8, 19, 30 and 41, Kubota- Lunttila discloses available uplink frequency resources. Kubota- Lunttila fails to disclose wherein the available uplink frequency resources are associated with a special subframe that includes resources designated for both uplink and downlink communication. However Liu discloses  
wherein the available uplink frequency resources are associated with a special subframe that includes resources designated for both uplink and downlink communication (Liu; [0054] 3 CCs in a sub-frame are scheduled for DL transmission and other CCs in the sub-frame are configured , but unscheduled for uplink transmission).
It is obvious for a person of ordinary skilled in the art to combine the teachings at the time of filing the invention. One would be motivated to combine the teachings in order to use the limited resources in an effective way 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001.  The examiner can normally be reached on M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 5712723123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478